Title: From Benjamin Franklin to Sartine, 26 March 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Monsieur
A Passy Le 26 Mars 1779
Votre Excellence voudra bien recevoir mes Remerciemens pour La Reception favorable dont elle a honoré le Commodore Gillon qui en est on ne peut plus satisfait.
Il est echoué sur Les Cotes de France dans Le Mois de Janvier dernier un Vaisseau Anglois nommé l’Amphitrite. Il y avoit a bord de ce Vaisseau trois Matelots Americains qui s’y etoient embarqués a Londres pour se soustraire a La Presse et se rendre en Amerique. Ils ont été mis dans Les Prisons de Calais et j’espere que V. Ex. ne me refusera pas la Grace de Les faire elargir. Ils serviroient sur le Vaisseau du Capitaine Jones. J’ai L’honneur d’etre avec Le plus grand Respect et l’estime la plus parfaite de votre Excellence &c.
His Excy. M. de Sartine
